               Case 1:18-cr-04176-JB Document 91 Filed 10/18/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                          Plaintiff,
v.                                                                      Case No. CR 18-4176 JB


STERLING ISLANDS, INC.,
AL-ZUNI GLOBAL JEWELRY, INC.,
JAWAD “JOE” KHALAF,
NADER KHALAF,
NASHAT “NASH” KHALAF,
ZAHER MOSTAFA, and
TAHA “TOM” SHAWAR,

                          Defendants.

                 JOINT MOTION TO CONTINUE PRETRIAL CONFERENCE

          COME NOW all parties, for good cause, and request that the Court reschedule the

Pretrial Conference currently set for October 21, 2019, at 8:30 a.m. (Doc. 68). As grounds for

this request, counsel state as follows:

          1.      All parties remain fully engaged in diligently negotiating a resolution to the

matter.

          2.      A substantive meeting between all parties, including additional interested parties,

is anticipated to be held next week following the scheduled pretrial conference.

          3.      The parties agree that a status conference will be more prudent for the parties to

report the progress of the parties’ negotiations after the meeting is held.

          4.     The proposed continuance will not prejudice either party.

          5.      For this reason, all defense and government counsel respectfully request that the

matter be continued.


                                                    1
           Case 1:18-cr-04176-JB Document 91 Filed 10/18/19 Page 2 of 3



       WHEREFORE, undersigned counsel respectfully requests that the Court continue the

pretrial conference set for October 21, 2019, at 8:30 a.m.

                                             Respectfully submitted,

                                             /s/ Ahmad Assed
                                             Ahmad Assed
                                             Richard Moran
                                             AHMAD ASSED & ASSOCIATES
                                             818 5th Street NW
                                             Albuquerque, NM 87102
                                             ahmad@assedlaw.com
                                             richard@assedlaw.com

                                             Attorneys for Defendant Nader Khalaf

                                             Nancy Hollander
                                             John Boyd
                                             FREEDMAN BOYD HOLLANDER GOLDBERG
                                             URIAS & WARD, P.A
                                             20 First Plaza Center, NW, Suite 700
                                             Albuquerque, NM 87102
                                             P: 505-842-9960
                                             nh@fbdlaw.com
                                             jwb@fbdlaw.com

                                             And

                                             Hope Eckert
                                             HOPE ECKERT, ATTORNEY AT LAW, LLC
                                             500 Marquette, NW, Suite 1200
                                             Albuquerque, NM 87102
                                             Telephone: (505) 480-8580
                                             Email: heckert@swcp.com

                                             Attorneys for Defendants Nashat Khalaf and Al-
                                             Zuni Global Jewelry, Inc.

                                             Matthew M. Beck
                                             RODEY, DICKASON,
                                             SLOAN, AKIN & ROBB, P.A.
                                             PO Box 1888

                                                 2
           Case 1:18-cr-04176-JB Document 91 Filed 10/18/19 Page 3 of 3



                                              Albuquerque, NM 87103
                                              mbeck@rodey.com

                                              Attorney for Defendant Zaher Mostafa

                                              Mark T. Baker
                                              Carter B. Harrison IV
                                              PEIFER,HANSON & MULLINS, P.A.
                                              PO Box 25245
                                              Albuquerque, NM 87125
                                              mbaker@peiferlaw.com
                                              charrison@peiferlaw.com

                                              Attorneys for Defendants Sterling Islands,
                                              Inc. and Jawad Khalaf

                                              /s/ Approval by email on 10/18/2019
                                              Sean J. Sullivan
                                              Assistant U.S. Attorney – Public Affairs Officer
                                              201 Third Street N.W., Suite 900
                                              Albuquerque, New Mexico 87102
                                              (505) 224-1514 (office)
                                              (505) 346-7296 (fax)
                                              Sean.j.sullivan@usdoj.gov


                                CERTIFICATE OF SERVICE
I hereby certify that on October 18, 2019, I filed the foregoing pleading electronically
through the CM/ECF system, which caused all counsel or parties to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:
                                     By:     /s/ Ahmad Assed




                                                 3
